202 U.S. 58 (1906)
LOUISIANA
v.
MISSISSIPPI.
No. 11, Original.
Supreme Court of United States.
Decree entered April 23, 1906.
DECREE. IN EQUITY.
PER CURIAM:
This cause came on to be heard on the pleadings and proofs and was argued by counsel. On consideration thereof it is found by the court that the State of Louisiana, complainant, is entitled to a decree recognizing and declaring the real, certain and true boundary south of the State of Mississippi and north of the southeast portion of the State of Louisiana, and separating the two States in the waters of Lake Borgne and Mississippi Sound, to be, and that it is, the deep water channel sailing line emerging from the most eastern mouth of Pearl river into Lake Borgne and extending through the northeast corner of Lake Borgne, north of Half Moon or Grand Island, thence east and south through Mississippi Sound, through South Pass between Cat Island and Isle a Pitre, to the Gulf of Mexico, as delineated on the following map, made up of the parts of charts Nos. 190 and 191 of the United States Coast and Geodetic Survey, embracing the particular locality:
And it is ordered, adjudged, and decreed accordingly.
It is further ordered, adjudged and decreed that the State of Mississippi, its officers, agents and citizens, be and they are
*59 
hereby enjoined and restrained from disputing the sovereignty and ownership of the State of Louisiana in the land and water territory south and west of said boundary line as laid down on the foregoing map.
And that the costs of this suit be borne by the State of Mississippi.